Exhibit 10.9

AMENDMENT, dated as of February 1, 2007 (this “Amendment”), to the Severance Pay
Agreement for Key Employee between Asbury Automotive Group, Inc. (“Company”) and
Charlie Tomm (“Executive”), dated as of  April 1, 2005 (the “Severance Pay
Agreement”).

WHEREAS Company and Executive entered into the Severance Pay Agreement,
effective as of April 1, 2005

WHEREAS Company and Executive desire to decrease Executive’s annual base salary
and increase Executive’s annual bonus such that Executive’s target annual
compensation will increase; and

WHEREAS Company and Executive desire to set the amount of severance pay
available to Executive under the Severance Pay Agreement such that the severance
pay will be based on the annual base salary that was in effect for Executive on
December 31, 2006.

NOW, THEREFORE, be it resolved that:

1.  Executive hereby agrees and consents that (a) Executive’s annual base salary
for 2007 shall be $400,000 and (b) such changes to Executive’s annual base
salary and bonus shall not constitute or give rise to a “Termination” for
purposes of the Severance Pay Agreement.

2.  The first sentence of the first paragraph of Section 1 of the Severance Pay
Agreement is hereby deleted in its entirety and replaced with the following:

“If a Termination (as defined below) of Executive’s employment occurs at any
time during Executive’s employment, except as provided herein, Asbury will pay
Executive Severance Pay based upon Executive’s base salary in effect on December
31, 2006.

3.  This Amendment shall be governed by the laws of the state of Florida.

Intending to be legally bound hereby, the parties have executed this Amendment
on the dates set forth next to their names below.

February 2, 2007

ASBURY AUTOMOTIVE GROUP, INC.,

 

 

 

 

 

 

By

  /s/ Philip R. Johnson

 

 

 

  Philip R. Johnson

 

 

 

February 8, 2007

Charlie Tomm,

 

 

 

 

By

  /s/ Charlie Tomm

 

 

 

  Charlie Tomm

 


--------------------------------------------------------------------------------